Citation Nr: 0028980	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met. 38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In July 1998, the appellant petitioned for VA benefits.  
Accompanying this application were Philippine Army documents 
which indicate that the appellant's husband served in "HQ" 
Co., 2nd Battalion, 71st Infantry Regiment, and that he was 
honorably discharged based on demobilization and a report of 
physical examination of enlisted personnel.  

In July 1998, the RO submitted the appellant's petition to 
the U.S. Army Reserve Personal Center (ARPERCEN) for 
verification of service.  In a response dated in October 
1998, the service department determined that the appellant 
had no recognized guerrilla service nor was he a member of 
the Commonwealth Army in the service of the Armed Forces of 
the United States. 

Pertinent Law and Regulations

A person claiming entitlement to VA benefits must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service. 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b). "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1. Additionally, service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service department determination as 
to an individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis

In the instant case, the documents submitted by the appellant 
do not satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service.  See Soria v. Brown, 118 F.3d 
747 (Fed. Cir. 1997) (although Philippine veterans may rely 
on Philippine-generated documentation to prove veterans' 
status under the Immigration Act, such documentation does not 
extend to qualifying service for VA purposes under Title 38 
of the United States Code).

The record reflects that in July 1998, the RO requested that 
the service department make a determination as to whether the 
appellant's deceased husband had service.  In response, the 
service department certified that the appellant's deceased 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The Board is 
bound by the finding of the service department, and thus 
finds that the appellant's deceased husband did not have 
recognized service so as to confer eligibility for VA 
benefits.  Since the law pertaining to eligibility for the 
claimed benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

